Citation Nr: 0118250	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  93-27 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increased evaluation for right knee 
disability, rated as 20 percent disabling for the period 
prior to September 27, 1994.

(The issue of timeliness of the appeal of an April 1993 
rating decision that determined that a July 1984 rating 
decision did not involve CUE is the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and [redacted]



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from October 1969 to 
September 1971.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating decision of the 
RO.  In November 1995, the Board remanded the case for 
additional development.  

In February 1994, the veteran testified at a hearing before a 
Member of the Board who subsequently left the Board.  The 
veteran was offered another hearing but stated that he did 
not desire one.  

When the Board initially reviewed the veteran's appeal in 
November 1995, it determined that hearing testimony offered 
in February 1994 could be construed as a Notice of 
Disagreement with an April 1993 rating decision which 
determined that a July 1984 rating decision did not involve 
clear and unmistakable error (CUE).  The November 1995 Board 
remand directed the RO to issue a Statement of the Case (SOC) 
regarding the CUE issue. 

The RO issued an SOC in June 1996.  The veteran was informed 
that he must file an appeal within 60 days from the date of 
that letter or his case would be closed.  The veteran 
submitted a VA Form 9 that was received at the RO on October 
15, 1996.  In an April 1997 letter, the RO informed the 
veteran that his appeal regarding the issue of CUE in the 
July 1984 rating action was not timely and the April 1993 
rating decision was final.  

In a June 1997 decision, the Board denied the veteran's claim 
for increase.  In addition, the Board noted in the 
introduction that it did not have jurisdiction of the CUE 
claim, as the veteran did not file a timely Substantive 
Appeal.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court).  

In an April 2000 memorandum decision, the Court affirmed that 
part of the Board's decision that denied an increased rating 
as of September 27, 1994.  The Court vacated that part of the 
Board's decision that denied an increased rating prior to 
September 27, 1994, and remanded for additional proceedings.  
In addition, the Court affirmed the Board's determination 
that it did not have jurisdiction of the CUE claim, as the 
veteran had not filed a timely Substantive Appeal.  

Complicating matters, in May 1997, while the claims folder 
was at the Board, the RO received a statement from the 
veteran which it interpreted as a Notice of Disagreement with 
the April 1997 determination that the VA Form 9 was untimely.  
An SOC was issued in June 1997, and the RO received from the 
veteran a VA Form 9 addressing the timeliness issue in August 
1997.  Thus, a question has arisen regarding the effect of 
the Court's April 2000 decision on the current timeliness 
issue.



REMAND

As noted in the decision addressing the timeliness issue, the 
veteran has challenged the finality of the July 1984 decision 
which reduced the disability rating for the service-connected 
right knee disability from 30 percent to 20 percent.  As the 
resolution of that issue may have an impact on the rating 
currently assigned prior to September 27, 1994, final 
appellate action cannot be taken in this case.  The issue of 
an increased evaluation for right knee disability, rated as 
20 percent disabling for the period prior to September 27, 
1994, must be held in abeyance pending resolution of the 
finality issue.  

In addition, there has been a significant change in the law 
during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, et seq.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  Following resolution of the issue 
involving the finality of the July 1984 
rating decision, the RO should conduct 
all indicated development. 

2.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

3.  After completing the action requested 
above, the RO should review the veteran's 
appeal.  If the benefit sought on appeal 
is not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




